                       UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OHIO
                             EASTERN DIVISION

JERMAINE KELLY,
                                CASE NO. 2:19-CV-1984
        Petitioner,             JUDGE MICHAEL H. WATSON
                                Chief Magistrate Judge Elizabeth P. Deavers
        V.


WARDEN, PICKAWAY
CORRECTiONAL iNSTITUTION,

        Respondent.

^   ;                         OPINION AND ORDER

        On November 26,2019, the Magistrate Judge Issued a Report and

Recommendation recommending that the petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 be dismissed. EOF No. 19. Petitioner has filed an

Objection to the Magistrate Judge's Report and Recommendation. EOF No. 23.

Respondent has filed a Response. EOF No. 24. Pursuant to 28 U.S.C. § 636(b),

this Court has conducted a de novo review. For the reasons that follow,

Petitioner's Objection, EOF No. 23, is OVERRULED. The Report and

Recommendation, ECF No. 19, is ADOPTED and AFFIRMED. This action is

hereby DISMISSED.

        Petitioner's Motion for Extension of Time to Respond to Respondent's

Objections, ECF No. 26, and Motion for Expansion of the Record, ECF No. 27,

are DENIED.

        The Court DECLINES to issue a certificate of appealabiiity.
      On January 29,2020, Petitioner fiied a request for an extension of time to

repiy to the Repondent's Response to his Objection, indicating that he does not

receive his maii in a timeiy fashion. EOF No. 26. Under the Civii Rules,

Petitioner is not entitled to repiy to Respondent's response to his objections.

Fed. R. Civ. P. 71(b)(2). Petitioner's Motion for Extension of Time to Respond to

Respondent's Objections, EOF No. 26, is, therefore, DENIED.

      Petitioner also has fiied a Motion for Expansion of the Record, requesting

that the Respondent be directed to provide a copy of the verdict forms; however,

a copy of the verdict forms will not assist the Court in resolving any of the issues

raised by the Petitioner. The Motion for Expansion of the Record, ECF No. 27,

therefore is DENIED.

       This case involves Petitioner's underlying convictions after a jury trial in

the Delaware County Court of Common Pleas on murder, intimidation, and

having a weapon while under disability. Petitioner asserts that he was denied a

fair trial because the trial court refused to grant his request for a severance of his

trial from that of the co-defendant; that he was denied the effective assistance of

counsel because his attorney failed to renew the request for a severance of trials;

that the evidence is constitutionally insufficient to sustain his convictions; and that

his convictions are against the manifest weight of the evidence. The Magistrate

Judge recommended dismissal of Petitioner's claims as proceduraiiy defaulted or

without merit. Petitioner objects to the Magistrate Judge's recommendations.
Petitioner again raises all of the same arguments he previously presented.

Additionally, he asserts that he was denied a fair trial based on cumulative error.

      Petitioner filed this action in May 2019. He cannot now amend his Petition

via the filing of objections to include an additional claim of cumulative error.

Moreover, this claim does not provide him a basis for relief. "The Sixth Circuit

repeatedly has held that 'the law of this Circuit is that cumulative error claims are

not cognizable on habeas because the Supreme Court has not spoken on this

issue.'" BHIenstein v. Warden, Warren Corr. Inst, No. 3:15-cv-1097, 2016 WL

4547413, at *8 (N.D. Ohio July 8, 2016) (citing Williams v. Anderson, 460 F.3d

789, 816 (6th Cir. 2006); Moore v. Parker, 425 F.3d 250, 256 (6th Cir. 2005);

Sheppard v. Bagley, 657 F.3d 338, 348 (6th Cir. 2011)). Petitioner's remaining

arguments are not weii-taken. For the reasons already weii-detaiied in the

Magistrate Judge's Report and Recommendation, this Court likewise concludes

that Petitioner has proceduraiiy defaulted his claims or that they lack merit.

Therefore, Petitioner's Objection, EOF No. 23, is OVERRULED. The Report and

Recommendation, EOF No. 19, is ADOPTED and AFFIRMED. This action is

hereby DISMISSED.

       Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the

United States District Courts, the Court now considers whether to issue a

certificate of appeaiabiiity. "in contrast to an ordinary civil litigant, a state

prisoner who seeks a writ of habeas corpus in federal court holds no automatic

right to appeal from an adverse decision by a district court." Jordan v. Fisher,

                                            3
135 S. Ct. 2647, 2650 (2015); 28 U.S.C. 2253(c)(1) (requiring a habeas petitioner

to obtain a certificate of appealability in order to appeal). The petitioner must

establish the substantial showing of the denial of a constitutional right. 28 U.S.C.

§ 2253(c)(2). This standard is a codification of Barefoot v. Estelle, 463 U.S. 880

(1983). Slack v. McDaniel, 529 U.S. 473, 484 (2000) (recognizing codification of

Barefoot in 28 U.S.C. § 2253(c)(2)). To make a substantial showing of the denial

of a constitutional right, a petitioner must show "that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were 'adequate to

deserve encouragement to proceed further.'" Slack, 529 U.S. at 484 (quoting

Barefoot, 463 U.S., at 893 n. 4).

      Where the Court dismisses a claim on procedural grounds, however, a

certificate of appealability "should issue when the prisoner shows, at least, that

jurists of reason would find it debatable whether the petition states a valid claim

of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling." Id.

Thus, there are two components to determining whether a certificate of

appealability should Issue when a claim is dismissed on procedural grounds:

"one directed at the underlying constitutional claims and one directed at the

district court's procedural holding." Id. at 485. The court may first "resolve the

issue whose answer is more apparent from the record and arguments." Id.
      This Court Is not persuaded that reasonable jurists would debate the

dismissal of this action. Therefore, the Court DECLINES to Issue a certificate of

appealablllty.

      The Court CERTIFIES that the appeal would not be In good faith such that

an application to proceed in forma pauperis on appeal should be DENIED.

The Clerk Is DIRECTED to enter FINAL JUDGMENT.

      IT IS SO ORDERED.



                                         fHAEL H. WATSON, JUDGE
                                      UNITED STATES DISTRICT COURT
